DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4 – 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the fluid flow" in the 6th line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claims 4 – 14 are rejected for depending from and failing to clarify the indefinite subject matter of claim 1.
Claims 6 and 8 are indefinite because they positively recite the first and second sensors are spaced from the catheter, which appears to conflict with a limitation in the 7th line of claim 1 which states the first and second sensors are arranged at a circumference of the catheter. To further prosecution, the limitations of claim 6 and 8 will be interpreted as being spaced from a circumference of a catheter.
Claim 8 - 9 recites the limitation "the flexible carrier." There is insufficient antecedent basis for this limitation in the claim.
Claim 12 is indefinite, because the use of different units when describing the spacing range makes it unclear what the range is. To further prosecution, the spacing range will be interpreted as equivalent to greater than 10μm or less than 15% of the circumference of the catheter.
Claim 14 recites the limitation "the electrical contact pads."  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 4 - 5, and 10 - 13 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017134206 A1 to Sette, et al. (cited by Applicant, hereinafter Sette) in view of US 20150342672 A1 to Bencini, et al. (hereinafter Bencini).
Regarding claim 1, Sette teaches an arrangement for providing information of an alignment of a catheter [pg 3, ln 8 – 29], the arrangement comprises:
a catheter [pg 7, ln 25 – 27]; and
a sensor arrangement comprising a first sensor and a second sensor (two displaced first sensors) [pg 2, ln 1 – 7], wherein the first and the second sensors are adapted to measure respective velocities of the fluid flow [pg 5, ln 11 – 34 and pg 7, ln 18 – 23],
wherein the first and second sensors are adapted to provide information such that an alignment of the catheter with respect to a direction of the fluid flow is determinable based on the respective velocities of the fluid flow measured by the first and second sensors [pg 2, ln 1 – 7], wherein the information is a measured signal and the alignment is determinable by analysing a difference between the measured signals [pg 3, ln 20 – 29; pg 7, ln 18 – 23; pg 11, ln 15 – pg 12, ln 2].
However, Sette does not teach the first and the second sensors are arranged at a circumference of the catheter,
the first and second sensors have a semi-circular shape,
wherein the semi-circular shape has a flat part and an arc, wherein the flat parts of the first and second sensors are parallel to each other.
Bencini teaches first (electrode 228b) and the second (electrode 230b) sensors are arranged at a circumference of the catheter [0008, 0070] (Fig 6), and
The first (electrode 228b) and second (electrode 230b) sensors have a semi-circular shape [abstract, 0070] (Fig 6),
wherein the semi-circular shape has a flat part and an arc (shown in Fig 6) [0070], wherein the flat parts of the first and second sensors are parallel to each other (shown in Fig 6) [0070].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Sette to have the first and the second sensors are arranged at a circumference of the catheter,
the first and second sensors have a semi-circular shape,
wherein the semi-circular shape has a flat part and an arc, wherein the flat parts of the first and second sensors are parallel to each other, because Sette discloses the sensors may have other shapes such as circular or elliptical (p. 10, lines 12-14), so it would be obvious to use sensors of any known shape, including the hemispherical ones taught by Bencini.

Regarding claim 4, Sette in view of Bencini teach the arrangement of claim 1, and Sette further teaches that two first sensors can comprise temperature sensors which measure a temperature of a corresponding fluid flow [pg 4, ln 1 – 7; pg 5, ln 5 - 11]. Sette teaches additional sensors [pg 5, ln 12-34] however, Sette in view of Bencini do not teach a third sensor is adapted to measure a temperature of a fluid corresponding to the fluid flow.
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to add a third thermal sensor to measure a temperature of a fluid corresponding to the fluid flow, because doing so would amount to merely duplicating one of the first temperature sensors and produce no new and unexpected result (MPEP 2144.04, VI. B.).

Regarding claim 5, Sette in view of Bencini teach the arrangement of claim 1, however Sette does not teach the sensor arrangement further comprises a fourth sensor and wherein the fourth sensor is a pressure sensor adapted to measure pressure of a fluid corresponding to the fluid flow.
Bencini teaches a pressure sensor adapted to measure pressure of a fluid corresponding to the fluid flow (in a cardiac structure) [0018].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Sette to have teach the sensor arrangement further comprises a fourth sensor and wherein the fourth sensor is a pressure sensor adapted to measure pressure of a fluid corresponding to the fluid flow, because having a pressure sensor is relevant to the mapping of internal body structures such as those of a cardiac system, as recognized by Bencini [0018].

Regarding claim 10, Sette in view of Bencini teach the arrangement of claim 1, and Sette further teaches a processing unit adapted to process the respective velocities of the fluid flow provided by the first and second sensors [pg 1, ln 9 – 13; pg 3, ln 20 – 29], and wherein the processing unit is adapted to provide information for aligning the catheter in the fluid flow based on the processing ([pg 3, ln 20 – 36 and pg 7, ln 17 - 20], processor is configurable to provide information that can be used to align the catheter, such as a direction of a fluid flow in two dimensions from the velocity of the fluid. This is like the information provided for aligning the catheter in an embodiment in Applicant’s filed specification [pg 3, ln 21 - 33]).

Regarding claim 11, Sette in view of Bencini teach the arrangement of claim 1, however Sette does not teach the first and second sensors are provided at opposite sides of the catheter and parallel to each other.
Bencini teaches first and second sensors (electrodes 228b and 230b) are provided at opposite sides of a catheter and parallel to each other (shown in Fig 6) [abstract, 0070].

Regarding claim 12, Sette in view of Bencini teach the arrangement of claim 1, and Sette further teaches the first and second sensors are arranged at the circumference of the catheter and spaced to each other [pg 1, ln 35 – 37; pg 3, ln 7 - 19].
However, Sette in view of Bencini do not teach the spacing is between 10μm and 15% of the circumference of the catheter.
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Sette of the Sette/Bencini combination to have the spacing is between 10μm and 15% of the circumference of the catheter, because there is no evidence rearranging the spacing of the first and second sensor in this manner significantly modifies the operation of the arrangement (MPEP 2144.04, VI., C.).

Regarding claim 13, Sette in view of Bencini teach the arrangement of claim 1, and Sette further teaches the first and second sensors are each thermal flow velocity sensors (by being configurable to measure thermal readings related to flow velocity) [pg 5, ln 6 – 11; pg 7, ln 17 - 20].

Claim(s) 6 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sette in view of Bencini as applied to claim 1 above, and further in view of US 9717422 B2 to Flanders.
Regarding claim 6, Sette in view of Bencini teach the arrangement of claim 1, however they do not teach the first and second sensors are spaced from the catheter.
Flanders teaches first and second sensors (110) are spaced from a catheter (50) (by wall section 30A of sheath 20) [col 4, ln 24 - 40] (Fig 2).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Sette of the Sette/Bencini combination to have the first and second sensors are spaced from the catheter, such as by providing a sheath between the sensors and the catheter as disclosed in Flanders [col 4, ln 24 - 40], because doing so would help protect the lumen/vessel the catheter is disposed in from the catheter’s movement, as recognized by Flanders [col 3, ln 46 – 50].

Regarding claim 7, Sette in view of Bencini teach the arrangement of claim 1, however they do not teach a flexible carrier including the sensor arrangement, wherein the carrier is arranged along the circumference of the catheter.
Flanders teaches a flexible carrier (sheath 20) including a sensor arrangement (110) ([col 4, ln 49 - 62], sheath 20 must be flexible to be able to curve around the aortic arch (340) to enter coronary artery 300 from femoral artery 310) (Fig 3), wherein the carrier (particularly wall section 30A of sheath 20) is arranged along a circumference of a catheter (50) [col 4, ln 24 – 40] (Fig 2).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Sette of the Sette/Bencini combination to have a flexible carrier including the sensor arrangement, wherein the carrier is arranged along the circumference of the catheter, because doing so would help protect the lumen/vessel the catheter is disposed in from the catheter’s movement, as recognized by Flanders [col 3, ln 46 – 50].

Regarding claim 8, Sette in view of Bencini teach the arrangement of claim 1, however they do not teach the sensor arrangement is spaced from the catheter by at least half a height of the flexible carrier.
Flanders teaches a sensor arrangement (110) is spaced from a catheter (50) by some portion of a height (of wall portion 30A) of a flexible carrier ([col 4, ln 34 - 40 and 49 - 62], sheath 20 must be flexible to be able to curve around the aortic arch (340) to enter coronary artery 300 from femoral artery 310) (Fig 2).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Sette of the Sette/Bencini combination to have the sensor arrangement is spaced from the catheter by some portion of a height of a flexible carrier, because doing so would help protect the lumen/vessel the catheter is disposed in from the catheter’s movement, as recognized by Flanders [col 3, ln 46 – 50].
The combination of Sette in view of Bencini, in further view of Flanders does not explicitly teach the sensor arrangement is spaced from the catheter by at least half a height of the flexible carrier, however the spacing of the sensor arrangement appears to be an optional design choice, as disclosed in Applicant’s filed specification at pg 6, ln 1 – 3. Therefore, it would be obvious to one of ordinary skill before the effective filling date of the claimed invention that this difference between the claimed height and the prior art of record is not a patentably differentiable difference, because there is no evidence a difference in the size of the spacing of the sensor arrangement from the catheter would perform differently from the prior art combination (MPEP 2144.04, IV., A.).

Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sette in view of Bencini as applied to claim 1 above, further in view of Flanders, and still further in view of US 20190175056 A1 to Berkowitz, et al. (hereinafter Berkowitz).
Regarding claim 9, Sette in view of Bencini teach the arrangement of claim 1, however they do not teach the flexible carrier includes electrical contact pads which are arranged and adapted to enable an electrical connection to the first and second sensors.
Flanders teaches a flexible carrier (sheath 20) ([col 4, ln 49 - 62], sheath 20 must be flexible to be able to curve around the aortic arch (340) to enter coronary artery 300 from femoral artery 310) (Fig 3).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Sette of the Sette/Bencini combination to have a flexible carrier, because doing so would help protect the lumen/vessel the catheter is disposed in from the catheter’s movement, as recognized by Flanders [col 3, ln 46 – 50].
Berkowitz teaches a flexible carrier includes electrical contact pads (connectors 370 and 380, configured to electrically connect to sensors) which are arranged and adapted to enable an electrical connection to first and second sensors (410 and 415) [0039 – 0040] (Fig 3).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify the flexible carrier of Flanders of the Sette/Bencini/Flanders combination to have the flexible carrier includes electrical contact pads which are arranged and adapted to enable an electrical connection to the first and second sensors, because doing so would predictably help the sensors provide information to electronics such as processors, as recognized by Berkoitz [0038 – 0039].

Claim(s) 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sette in view of Bencini as applied to claim 10 above, and further in view of Berkowitz.
Regarding claim 14, Sette in view of Bencini teach the arrangement of claim 10, however they do not teach the processing unit is electrically connectable or connected to the electrical contact pads, and wherein the electrical connection is established by bonding electrical wires connected to the processing unit to the electrical contact pads.
Berkowitz teaches a processing unit is electrically connectable or connected to the electrical contact pads (connectors 370 and 380, configured to electrically connect to sensors) ([0038 – 0039], processing unit is at least “electrically connectable” to the connectors by electric wires), and wherein the electrical connection is established by bonding electrical wires connected to the processing unit to the electrical contact pads ([0015, 0038 – 0039], “electrical connection is established by bonding electrical wires… to the electrical contact pads” is a product-by-process limitation, which does not produce a patentably differentiable end product from Berkowitz, because “bonding” wires such as by soldering are well-known in the art (MPEP 2113, I.)).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Sette of the Sette/Bencini combination to have the processing unit is electrically connectable or connected to the electrical contact pads, and wherein the electrical connection is established by bonding electrical wires connected to the processing unit to the electrical contact pads, because doing so would predictably help the sensors provide information to the processor, as recognized by Berkowitz [0038 – 0039].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20100004531 A1 is mentioned because it discloses an arrangement for determining a position of a catheter. WO 9421170 A1 and WO 2014200436 A1 are mentioned because they disclose sensors disposed on a flexible substrate. US 20190175056 A1 is mentioned because it discloses electrodes disposed on a carrier.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND P DULMAN whose telephone number is (571)272-7931. The examiner can normally be reached Monday-Friday 9 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raymond P Dulman/Examiner, Art Unit 3791                                                                                                                                                                                                        
/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791